      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 1 of 24


 1 James I. McMillan, CBN 68584
   4955 Via Lapiz
 2 San Diego, CA 92122
   Office: 858-646-0069
 3 Direct: 858-412-0058
   Fax: 206-600-4582
 4 Email: jimcmillan@netscape.net

 5 JAMES I. MCMILLAN, in propria persona

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 2:20-cv-00564-JAM-EFB
11 James I. McMillan,
                                                            FIRST AMENDED
12               Plaintiff,                                 COMPLAINT FOR DAMAGES.

13                   vs.                                                  42 U.S.C. 1983

14 County of Shasta, a public entity; City of                      State Claims re: Elder Abuse
   Anderson, a public entity; Anderson Fire                    Welfare and Institutions Code § 15657
15 Protection District, a public entity; Fire Chief
   Steve Lowe in his official and individual                       JURY TRIAL DEMANDED
16 capacity; Anderson Police Officer Kameron Lee
   in his official and individual capacity; Shasta          Judge: Hon. John A. Mendez.
17 County Sheriff-Coroner Thomas M. Bosenko                 Courtroom: 6, 14th Floor
   ret., in his individual and official capacities;
18 County Jail Captain Dave Kent, in his
   individual and official capacity; California
19 Forensic Medical Group, Inc., a California
   Corporation; Jail Nurse DOE1, Jail Nurse
20 DOE2 and DOES 3-20; individually, jointly,
   and severally,
21
                 Defendants.
22

23

24                                    PARTIES TO THIS COMPLAINT

25         1.   The Plaintiff

26                            Name                 James I. McMillan
                              Street Address       6059 Dirac Street
27                            City and County      San Diego, San Diego County
                              State and Zip Code   California 92122
28                            Telephone Number     (858) 646-0069

                                                      -1-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 2 of 24


 1
           2. The Defendants
 2
                a.     Name                 Steve Lowe
 3                     Street Address       1925 Howard Street
                       City and County      Anderson, Shasta
 4                     State and Zip Code   California, 96007
                       Telephone Number     (530) 378-6699
 5
                b.     Name                 Anderson Fire Protection District
 6                     Street Address       1925 Howard Street 96007
                       City and County      Anderson, Shasta
 7                     State and Zip Code   California, 96007
                       Telephone Number     (530) 378-6699
 8
                c.     Name                 Officer Kameron Lee
 9                     Street Address       2220 North Street
                       City and County      Anderson, Shasta
10                     State and Zip Code   California, 96007
                       Telephone Number     (530) 378-6600
11
                d.     Name                 City of Anderson
12                     Street Address       1887 Howard Street
                       City and County      Anderson, Shasta
13                     State and Zip Code   California, 96007
                       Telephone Number     (530) 378-6626
14
                e.     Name                 Jail Nurse DOE1
15                     Street Address       1655 West St. County Jail
                       City and County      Redding, Shasta
16                     State and Zip Code   California, 96001
                       Telephone Number     (530) 245-6100
17
                f.     Name                 Jail Nurse DOE2
18                     Street Address       1655 West St. County Jail
                       City and County      Redding, Shasta
19                     State and Zip Code   California, 96001
                       Telephone Number     (530) 245-6100
20
                g.     Name                 Shasta County-Coroner Sheriff Thomas M Bosenk, ret.
21                     Street Address       unknown
                       City and County      unknown
22                     State and Zip Code   unknown
                       Telephone Number     unknown
23
                h.     Name                 County of Shasta
24                     Street Address       1450 Court Street, Suite 308B
                       City and County      Redding, Shasta
25                     State and Zip Code   California, 96001
                       Telephone Number     (530) 225-5550
26
     ///
27
     ///
28

                                               -2-
       Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 3 of 24


 1                  i.     Name California Forensic Medical Group, Inc., California Corporation
                           Street Address      2511 Garden Road Suite A160
 2                         City and County     Monterey, Monterey County
                           State and Zip Code California, 93940
 3                         Telephone Number (831)-649-8994

 4                  j.     Name                   Dave Kent
                           Street Address         1655 West St. County Jail
 5                         City and County        Redding, Shasta
                           State and Zip Code     California, 96001
 6                         Telephone Number       (530) 245-6100

 7

 8                             BASIS FOR JURISDICTION AND VENUE

 9          3. This is a civil rights action brought and primarily arising from Defendants’

10 unreasonable, unlawful actions, and deliberate indifference to the age and serious medical needs of

11 pre trial detainee, James I. McMillan resulting in unwarranted infliction of mental distress, physical

12 pain, injury, and serious consequences. This action is brought pursuant to 42 U.S.C. §1983, the US

13 Constitution and amendments thereto. This Court has original Federal Question Jurisdiction

14 pursuant to 28 U.S.C. §§1331 and 1343, over Plaintiff’s claims for Violation of Civil Rights 42

15 U.S.C. §1983. Plaintiff further invokes the supplemental jurisdiction of this Court pursuant to 28

16 U.S.C. § 1367, to hear and decide claims arising under state law.

17                                 INTRADISTRICT ASSIGNMENT

18          4. All the acts and omissions alleged in this SECOND AMENDED COMPLAINT FOR

19 DAMAGES (hereinafter “Complaint”) occurred in the State of California, County of Shasta.

20 Pursuant to Eastern District Civil Local Rule 120(d) this action is properly brought in the

21 Sacramento Division of the United States District Court for the Eastern District of California.

22                                   PRELIMINARY FACTS

23          5.   The plaintiff James I. McMillan (McMillan) born in 1941, was 77 years old in March

24 2019, is approximately 6 feet and 3 inches tall, and weighed approximately 245 lbs at the time of

25 his arrest. In addition he was suffering from various documented medical conditions, including

26 diabetes, high blood pressure, and heart arrhythmia which all require regularly scheduled prescribed

27 medication. McMillan has lived in San Diego, California since 1963.

28   ///

                                                      -3-
       Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 4 of 24


 1                                  Anderson Firemen Arrive
 2          6.    At about 10 p.m. March 7, 2019, McMillan saw a fire truck in the street in the front of

 3 1892 Diamond Street, Anderson, California. McMillan went out and saw a group of 6 or so firemen

 4 standing in the driveway. He asked what was going on. One of the firemen said a fire had been

 5 reported at the address. McMillan told the firemen there was no fire. One of the group demanded to

 6 look. McMillan accompanied the group to the backyard, unlocking a gate. There was no fire. There

 7 were three small metal 8 oz coffee cans near each other sitting on the bottom of a nearly empty large

 8 concrete swimming pool.

 9          7.    The firemen returned to the driveway in front of the house and McMillan locked the

10 side gate and went back inside the home. After maybe 10 minutes passed, one of the firemen came

11 and banged on the front door. McMillan answered the door and was told to come out into the

12 driveway, that the firemen were not through with him. McMillan, escorted by the fireman who

13 fetched him, went to the driveway where the group of firemen were standing. Their demeanor

14 seemed hostile and aggressive.

15          8.    At that point McMillan noticed that Anderson Fire Chief Steve Lowe (Fire Chief Lowe)

16 was now present, wearing a badge and official accouterments. Apparently the Firemen had been

17 chatting with Fire Chief Lowe for a few minutes before McMillan was informed that the firemen

18 were not finished talking with him. Three or four City of Anderson police officers also arrived

19 about that time. Fire Chief Lowe asked McMillan no questions concerning any activity McMillan

20 might have been involved in, but then, in a hostile and aggressive tone demanded that McMillan

21 provide his name, age, and present his driver’s license. McMillan provided his name and address in

22 San Diego but refused to provide any further information, including his age or driver’s license.

23          9.     McMillan calmly explained that he had not been driving and that a driver’s license

24 was only required to be produced on demand by a peace officer in connection with the operation of

25 a motor vehicle. Fire Chief Lowe became visibly upset.

26          10.    Anderson Police Officer Kameron Lee pulled out his cell phone, verified McMillan’s

27 address and obtained his age, passing along the information to Fire Chief Lowe.

28

                                                       -4-
       Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 5 of 24


 1               11. Without any further discussion Fire Chief Lowe prepared a citation citing two code

 2 violations. Fire Chief Lowe then handed the citation to McMillan to sign. McMillan refused to

 3 sign without hearing any explanation of the charges. Fire Chief Lowe became even more upset.

 4 Acting under color of law, Fire Chief Lowe falsely charged McMillan without probable cause with

 5 violations of 42400.2(c)HS and 148(A)(1) PC.1

 6                              McMillan is Further Abused at Shasta County Jail.

 7               12.   Immediately after McMillan refused to sign the citation prepared by Fire Chief Lowe,

 8 Officer Kameron Lee stepped up, and before any further discussion with anyone occurred, Officer

 9 Kameron Lee handcuffed McMillan placing him under arrest. None of the defendants had a search

10 warrant. Without checking other pockets Officer Kameron Lee went directly to McMillan’s left hip

11 pocket where a bulge indicated a wallet, seized McMillan’s wallet, pulled out his driver’s license

12 and examined it. Officer Kameron Lee then replaced the license in the wallet and stuffed the wallet

13 back into McMillan’s jacket pocket without checking more pockets for anything else or

14 commenting.

15               13.   Without further discussion with anyone, Officer Kameron Lee then took McMillan to

16 his police cruiser, opened a door to the back seat and ordered McMillan to get in. McMillan

17 objected that the handcuffs were too tight. Officer Kameron Lee said they were not, that he had

18 checked them. The cuffs were sufficiently tight that McMillan was unable to bend his arms at the

19 elbow to maneuver into the back seat from a standing position. McMillan was too tall to just sit

20

21           1


22    California Code, Health and Safety Code - HSC § 42400.2( c )
     “(c) Any person who owns or operates any source of air contaminants in violation of Section 41700 that causes actual
23   injury, as defined in subdivision (d), to the health or safety of a considerable number of persons or the public is guilty of
     a misdemeanor and is subject to a fine of not more than fifteen thousand dollars ($15,000) or imprisonment in the
24   county jail for not more than nine months, or both.”

25    California Penal Code § 148.(a) (1)
      “Every person who willfully resists, delays, or obstructs any public officer, peace officer, or an emergency medical
26   technician, as defined in Division 2.5 (commencing with Section 1797) of the Health and Safety Code, in the discharge
     or attempt to discharge any duty of his or her office or employment, when no other punishment is prescribed, shall be
27   punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not to exceed one
     year, or by both that fine and imprisonment.”
28

                                                                  -5-
       Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 6 of 24


 1 down with his arms behind his back. The driver’s seat was back too far, leaving no room for

 2 McMillan’s knees to fit between the back of the back seat and the back of the front seat, about 15

 3 inches. Officer Kameron Lee offered McMillan no assistance getting into the vehicle whatsoever,

 4 and again just ordered McMillan to get in the car.

 5           14. Officer Kameron Lee then said he was going to shut the door which would hit

 6 McMillan. At that point McMillan just dropped into the back seat lengthwise twisting to his right

 7 side without any way to cushion his fall. The fall caused intense pain in McMillan’s shoulders as

 8 his 245 pound body hit the hard plastic back seat, twisting his arms – causing him great physical

 9 pain and injury. Officer Kameron Lee then told McMillan to get his feet inside that he was going to

10 shut the door. McMillan wiggled into the car more. When Officer Kameron Lee shut the door it

11 shoved McMillan’s feet into the car causing pain in McMillan’s right knee due to a prior recent

12 injury.

13           15. Due to his physical size and the fact that his hands were cuffed behind his back,

14 McMillan was unable to sit upright in the vehicle. Instead, he was left laying painfully on his right

15 side scrunched up on the hard plastic bench that comprised the back seat of Officer Kameron Lee's

16 police cruiser.

17           16.   Officer Kameron Lee left McMillan, lying on his side handcuffed and suffering intense

18 physical pain in the car for in excess of ten minutes, while Officer Kameron Lee chitchatted with

19 the other police officers and firemen, including Fire Chief Lowe. Officer Kameron Lee finally

20 returned to the vehicle, opened the back door and with a tormenting tone asked McMillan “Are you

21 ready to sign?” McMillan responded “No.” whereupon Officer Kameron Lee closed the back door,

22 got in the car and headed to the Shasta County Jail about 10 miles away in Redding, California.

23           17. McMillan suffered great pain in his wrists and shoulder joints while twisted on his right

24 side, with his feet jammed against the car door closed against them by Officer Kameron Lee for

25 approximately 20 minutes before being removed from the police cruiser.

26           18. To date, McMillan continues to suffer pain in his left shoulder which is directly

27 attributable to Officer Kameron Lee's intentionally and unnecessarily rough treatment which Officer

28 Kameron Lee inflicted merely because McMillan refused to sign Fire Chief Lowe’s citation.

                                                      -6-
       Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 7 of 24


 1                            McMillan is Further Abused at Shasta County Jail.

 2            19. Upon arrival at the Shasta County Jail in Redding, California (Jail) plaintiff was handed

 3 over to the Jail’s intake person on duty who took possession of McMillan’s personal property

 4 including his shoes and the contents of his pockets, including a small container of acarbose tablets,

 5 a diabetes medication prescribed to McMillan by his physician.

 6            20.    The jail intake person asked about any medical conditions McMillan had.

 7 McMillan said that he was diagnosed by a medical doctor as suffering from diabetes, high blood

 8 pressure, heart arrhythmia, and at high risk of stroke. At the time, McMillan was taking medications

 9 for all these conditions, including a prescribed blood thinner to reduce the risk of stroke. A nurse

10 was called to interview McMillan.

11            21.   When the unknown yet to be identified nurse (Jail Nurse DOE1) showed up she

12 examined McMillan’s container of acarbose and ask him what it was for. He told her it was a

13 diabetes drug. She said it was not in an original bottle and could not be taken into the jail. She threw

14 it in the trash. She then asked McMillan what other drugs he was taking for his medical conditions.

15 He told her as best he remembered - there were 8 or more with odd names: Acarbose to block the

16 digestion of carbohydrate to glucose, NPH insulin a long term acting insulin to help keep blood

17 sugar down, Nadolol for heart arrhythmia, Metformin to help keep blood sugar down, Telmisartan

18 for high blood pressure, Verapamil for high blood pressure, plus a blood thinner to prevent clotting.

19 There were a few other prescribed medications he was taking at the time, but told Jail Nurse

20 DOE1that he was unable to recall their names. At no point in time did Jail Nurse DOE1 or anyone

21 else during McMillan’s confinement either make McMillan’s required prescribed medications

22 available to him or otherwise provide him with any reasonably available substitutes.

23            22.   Jail Nurse DOE1 then used a small device to punch a hole in one of McMillan’s

24 fingers to get a drop of blood to test his sugar level. She showed him the results on her glucose

25 meter - 145mg/ml. McMillan told her it was high and would get higher if he were not given his

26 diabetes medication. She ignored McMillan’s pleas, and instead of taking steps to ensure he timely

27 received his prescribed medications, she retorted “You’re fine.”

28      ///

                                                       -7-
       Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 8 of 24


 1          23.   McMillan explained to Jail Nurse DOE1 that he generally maintains his blood glucose

 2 level below 120 mg/dl, taking 15 units of NPH insulin in the evening just before bedtime and 20

 3 units around 2 pm in the afternoon. He supplements this regimen with Acarbose and Metformin as

 4 prescribed by his treating physician. He complained to the nurse that he needed some insulin and

 5 that his blood glucose would get higher and potentially put him at great risk without insulin and/or

 6 his prescribed medications. Making no comment, the nurse went over to chat with Officer Kameron

 7 Lee and the DOE jail guy. At no time did Jail Nurse DOE1 or any other person at the jail facility

 8 ever take any steps whatsoever to either provide McMillan with his necessary prescribed

 9 medications or otherwise ensure that he received them during the entirety of the time he was

10 incarcerated in spite of being fully informed of McMillan’s medical needs. Jail Nurse DOE1was

11 very dismissive of McMillan’s various medical conditions.

12          24.   Jail Nurse DOE1 told McMillan diabetic meals were available but, for whatever reason

13 jail deputies refrained from giving, or even offering him one. The food McMillan was given for

14 breakfast, lunch and dinner on Friday, March 8th was heavily carbohydrate laden – poison to a

15 diabetic. McMillan gave the deserts to other prisoners in the holding room, and just did not eat

16 much of the other high carbohydrate food offered.

17          25.   After being searched by the intake person and having his property taken McMillan was

18 taken by a deputy to a holding room. McMillan was given a cloth which the jailers called a

19 “blanket,” as they ordered him into the holding room and locked the door. The so called “blanket”

20 was a thin cloth about 3/16 of an inch thick. McMillan was in the room from about 11 p.m.

21 Thursday though about 2 a.m. Saturday – a period of no less than 27 hours. The lights were never

22 turned off, making it exceedingly difficult to sleep.

23          26.   The holding room was not square but was trapezoidal in shape of about 90 sq. ft.

24 usable area of bare, cold concrete for sleeping including the bare, cold concrete benches along the

25 two longer walls. When McMillan was placed in the holding room there were about 10 other

26 prisoners already in the room with the addition of McMillan for a total of 11. Other prisoners who

27 had been in the room for more than a day told McMillan that there had been more than 20 in the

28 holding room at one time. Another prisoner in the room said county law enforcement had been

                                                     -8-
       Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 9 of 24


 1 doing a drug sweep for a couple days, cracking down on methamphetamine users. There were no

 2 bunks in the holding room. The seating benches along two walls were cold, bare concrete about 16

 3 inches wide. The holding room floor was cold, bare concrete as well, and was filthy.

 4          27.    McMillan was in the holding room for more than 24 hours, thus forced to sleep with

 5 only a small, thin 3/16” blanket for padding, warmth, and to block out the lights which were never

 6 turned off, only dimmed a bit in the evening. At McMillan’s size, 6’3” and 245 lbs, the blanket was

 7 too small to serve each of those purposes at the same time. A night of fitful sleeping on concrete

 8 was not just uncomfortable, but resulted in sore spots and continuous back pain. McMillan asked a

 9 Deputy for a second blanket, but the Deputy refused his request with the retort “Only one blanket.”

10          28. After McMillan entered the room he noticed trash on the concrete floor in the room,

11 empty lunch bags, empty milk cartons and food wrappers plus various scraps. The toilet paper roll

12 was on the floor soaked. It had been wet for some time and was never replaced during the 27 hours

13 or so while McMillan was in the room. McMillan picked up the larger pieces of trash at some point

14 and set those by the door for removal along with used meal bowls. After a few hours a deputy

15 eventually collected the empty bowls along with the trash and swept the floor around the door and

16 thanked McMillan for cleaning up a bit. When McMillan complained about the remaining trash, the

17 deputy said the holding room would be thoroughly cleaned later. That did not happen in the 27

18 hours or so McMillan was in the holding room.

19          29. There were a couple short fights with punches landed between prisoners that

20 wanted to sleep, and loud, shouting, seemingly crazed prisoners. No effort was made by the

21 jailers to separate the prisoners with obvious symptoms of mental illness creating a predictably

22 dangerous condition in the holding room.

23          30. Several hours after being placed in the holding room, a jail nurse (Jail Nurse DOE2)

24 different from the jail nurse (Jail Nurse DOE1) who tested McMillan’s blood sugar on his arrival at

25 the jail came by the holding room to check on McMillan’s blood sugar. Predictably, it had risen to

26 175mg/dl from145mg/dl when McMillan was first brought into the jail a few hours earlier. As he

27 had done with Jail Nurse DOE1, McMillan told Jail Nurse DOE2 that he needed insulin or the level

28 would continue to go up. She said that she was aware of McMillan’s medical needs. But, neither

                                                     -9-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 10 of 24


 1 Jail Nurse DOE1 nor Jail Nurse DOE2 nor anyone else ever provided McMillan with any of his

 2 essential prescribed medications, including his needed insulin. McMillan is informed and believes

 3 that sometime Friday, March 8, 2019, McMillan’s cousin, Jerry Hopson attempted to deliver

 4 McMillan’s prescribed medications in original pharmacy prescription labeled bottles to the jail, but

 5 the delivery was refused by the Deputy in charge.

 6                        McMillan Sustains Injuries at The Shasta County Jail

 7          31.   McMillan was subjected to more than 24 hours confinement in the Shasta County Jail.

 8 During this time he endured lack of sleep, the knowing and intentional withholding of essential

 9 prescription medications, and terrible living conditions causing body pain in the holding room as

10 described above. He was never offered a bunk or food fit for a diabetic. Both prescribed

11 medications NPH insulin, and Metformin McMillan regularly uses to control his blood glucose

12 level to less than 120mg/deciliter were intentionally withheld along with his blood pressure, heart

13 arrhythmia and anti blood clotting medications. Despite being told by Jail Nurse DOE1 that

14 diabetic meals were available, McMillan was not provided food fit for a diabetic, but was provided

15 high carbohydrate meals instead while incarcerated. The Deputies bringing the food trays, never

16 asked or offered any specially prepared diabetic meal, offering just the same as everyone else in the

17 holding room received.

18          32. During the course of being released from the Shasta County McMillan began

19 experiencing visual hallucinations as a result of having been deprived of his necessary prescribed

20 diabetes medications. White surfaces appeared to be covered in mats of waving pine needle like

21 images. He did not mention this to the Deputies out of fear he would be held for medical

22 examination where he would likely only continue to be deprived of his medication and access to

23 medical care. The hallucinations progressed to static images of something like Egyptian

24 hieroglyphics on white surfaces by the time he got home about 3 a.m. on Saturday, March 9, 2019.

25                     McMillan is released from the Shasta County Jail

26          33.    During the release process Deputy Sheriff McQuillan prepared the “Agreement on

27 Release.” The Deputy used a regular ball point ink pen to fill out the top portion of the “Agreement

28 on Release,” plus the “A” portion but gave McMillan a small pen to sign with that wrote in very

                                                    -10-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 11 of 24


 1 light blue ink and was incapable of being pressed on to the paper because it was flexible. Nothing

 2 either the deputy or McMillan wrote on the form after the A portion was readable on McMillan’s

 3 copy of the form “Agreement on Release.”

 4          34.   On the “Agreement on Release” form the booking charges were written as

 5 “42400.2(c)HS and 148(A)(1) PC” without any explanation. The booking charges appeared to

 6 have been based on a full page, single spaced fax that seemed to have been prepared by Anderson

 7 Fire Protection District personnel which the Deputy paused to read and study for about 15 minutes

 8 before preparing the Agreement on Release. After the Deputy finished reading the document, for

 9 some unknown reason, he shredded it. McMillan first learned of the specific code violations he had

10 been cited for upon release from Shasta County Jail where the violations were identified on the

11 “Agreement on Release” form, but still no explanation as to the contents of the cited codes.

12 McMillan was arrested and incarcerated in the Shasta County Jail for about 27 hours, from about

13 11p.m. Thursday, March 7, 2019 until about 2 a.m. Saturday, March 9, 2019.

14          35.   The Agreement on Release set McMillan’s arraignment on May 10, 2019, at 8:30 a.m.

15 and directed that McMillan appear at the court located at 1500 Court Street in Redding, California,

16 and further directed that the court calendar be checked for the court room where he should appear.

17 McMillan retained counsel and both appeared on May 10, 2019, and neither McMillan nor counsel

18 found any mention of McMillan’s name in the lists of those to be arraigned in either dept 9 or 10 at

19 10:00 am on May 10, 2019. Counsel appeared along with McMillan in Dept 10, making a record of

20 McMillan’s appearance. McMillan was present and stood when counsel brought to the court’s

21 attention that McMillan had appeared pursuant to the Agreement on Release.

22          36. Subsequently, on January 29, 2020 the Shasta County District attorney “superceded” the

23 citation issued alleging violations of HSC § 42400.2( c ) and PC § 148.(a) (1) by Anderson Fire

24 Chief Steve Lowe and charged McMillan with the open burning of petroleum products,

25 HSC § 41800/42400.

26                                PARTIES AND PROCEDURE

27          37. City of Anderson (“CITY”) is a public entity, duly organized and existing under the laws

28 of the state of California. Under its authority, the CITY owns, operates, manages, directs and

                                                    -11-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 12 of 24


 1 controls the Anderson Police Department, which employs and/or is responsible for Defendant

 2 Officer Kameron Lee. Pursuant to Government Code § 815.2, the CITY is vicariously liable for the

 3 state law torts of its employees and agents, including Defendant Officer Kameron Lee.

 4          38. The Anderson Fire Protection District (“AFPD”) is a public entity duly organized and

 5 existing under the laws of the state of California acting as the Anderson Fire Department. Under

 6 state authority, the AFPD through its board of directors owns, operates, manages, directs and

 7 controls the Anderson Fire Department, which employs and/or is responsible for Defendant Fire

 8 Chief Steve Lowe. Pursuant to Government Code § 815.2, the AFPD is vicariously liable for the

 9 state law torts of its employees and agents, including Defendant Fire Chief Steve Lowe.

10          39. Defendant County of Shasta (“COUNTY”) is a public entity, duly organized and

11 existing under the laws of the State of California. Under its authority, the County of Shasta operates

12 the Shasta County Sheriff’s Office.

13          40. Defendant California Forensic Medical Group, Inc. (“CFMG”), was at all times herein

14 mentioned, a California Corporation licensed to do business in California, with its corporate head

15 quarters located in Monterey, California. Defendant CFMG provided medical, mental health, and

16 nursing care to pretrial and post-conviction detainees and prisoners in Shasta County Jails.

17          41. Defendant Thomas M. Bosenko at all times mentioned herein, was employed by the

18 County of Shasta as Sheriff-Coroner for the county, and he was acting within the course and scope

19 of that employment. In that capacity, Thomas M. Bosenko was a policy making official for the

20 County of Shasta. Further, Thomas M. Bosenko was ultimately responsible for provision of

21 medical care to inmates and jail conditions, and all County of Shasta and “CFMG” policies,

22 procedures, and training related thereto. He is being sued in his individual capacity.

23          42. Defendant Captain Dave Kent at all times mentioned herein, was employed by

24 Defendant County of Shasta as Captain of the Custody Division, including the jail, for the County

25 of Shasta, and he was acting within the course and scope of that employment. Plaintiff alleges that

26 in that capacity Defendant Dave Kent was responsible for the general management and control of

27 the Custody Division, with primary authority and responsibility for the operations, staff

28

                                                     -12-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 13 of 24


 1 assignments, program development, personnel supervision and training, maintenance and auxiliary

 2 inmate services at the jail, subordinate only to the Sheriff and/or the Undersheriff.

 3             43. Plaintiff alleges on information and belief the Jail nurses DO1 and DO2 were

 4 employees of CFMG who were inadequately trained and thus responsible for the nurses’ failure to

 5 recognize James I McMillan’s medical needs and assure adequate care for James I. McMillan while

 6 held in the jail through denial of insulin ultimately resulting in his increasing blood sugar leading to

 7 the visual hallucinations McMillan suffered during the course of being released from Shasta County

 8 Jail and afterward.

 9                                   STATEMENT OF CLAIMS FOR RELIEF

10                                     FIRST CLAIM FOR RELIEF
                            Violation of Constitutional Rights - 42 U.S.C. 1983
11                              Fourth Amendment – Unreasonable Search
               As to Defendant Officer Kameron Lee, City of Anderson, Fire Chief Lowe, and
12                       Anderson Fire Protection District, and DOES 3 through 20.

13             44.    Plaintiff hereby incorporates by reference specifically paragraph 12 plus all other

14 paragraphs of this complaint as if set forth in full.

15             45.   At all relevant times alleged herein, Defendant Officer Kameron Lee was acting under

16 color of law within the course and scope of his duties as an Anderson Police officer employed by

17 the City of Anderson’s Police Department. Officer Kameron Lee violated Plaintiff’s constitutional

18 rights when he removed McMillan’s wallet and examined it without a warrant as described in

19 paragraph 12 above. Officer Kameron Lee committed said acts without justification or authority,

20 and without probable cause, exigency, or court order. These Defendants, and each of them,

21 including but not limited to Fire Chief Lowe and/or Kameron Lee were present and knowingly and

22 intentionally acted either directly or as an “integral participant” 2 in the events described herein.

23 Moreover, these Defendants, and each of them, were at all times relevant acting under color of law

24 within the course and scope of their duties as employed by their respective agency employers. As a

25 direct and proximate result of the actions of these Defendants, and each of them, Plaintiff has

26

27
       2
           See “integral participant” under Boyd v. Benton County 374   F.3d 773 (9th Cir. 2004).
28

                                                            -13-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 14 of 24


 1 suffered, and will continue to suffer, general and special damages according to proof at trial. Due to

 2 the malicious, wanton, callous, reckless, and wrongful nature of the Defendants’ misconduct as

 3 herein alleged and described, Plaintiff is entitled to recover damages from Officer Kameron Lee,

 4 City of Anderson, Fire Chief Lowe, and Anderson Fire Protection District, and shall seek punitive

 5 damages as according to proof at trial.

 6                                     SECOND CLAIM FOR RELIEF

 7                          Violation of Constitutional Rights - 42 U.S.C. 1983
                             Fourteenth and Eighth Amendments – Cruel and
 8                             Unusual Punishment, Deliberate Indifference.
                  Torture Inflicted by Officer Kameron Lee on McMillan in Police Cruiser
 9                    As to Officer Kameron Lee, City of Anderson, Fire Chief Lowe,
                        Anderson Fire Prevention District, and DOES 3 through 20.
10

11          46.     Plaintiff hereby incorporates by reference all other paragraphs of this complaint as if

12 set forth in full.

13          47.    McMillan is informed and believes and on that basis alleges that Officer Kameron Lee

14 was at all relevant times mentioned herein employed as a peace officer by the City of Anderson,

15 Anderson, California in the Anderson Police Department and was acting in that capacity under color

16 of law. Fire Chief Lowe was present as an integral participant colluding with Officer Kameron Lee,

17 acting under of color of law, and was at all relevant times mentioned herein employed by the

18 Anderson Fire Prevention District.

19          48.    Plaintiff hereby incorporates by reference paragraph 12 through 18 wherein the details

20 of Defendant Officer Kameron Lee’s wrongful and outrageous intentional infliction of pain on and

21 injury to McMillan for the purpose of convincing McMillan to sign the citation is described and

22 injury there from inflicted on McMillan. At the time of Officer Kameron Lee’s conduct, the law

23 was so clearly established that any law enforcement officer in Officer Kameron Lee’s circumstances

24 would have known his conduct violated McMillan’s rights under the United States Constitution.

25 Due to the malicious, wanton, callous, reckless, and wrongful nature of the Defendant Officer

26 Kameron Lee’s misconduct as herein alleged and described, Plaintiff is entitled to recover damages

27 against Officer Kameron Lee, City of Anderson, Fire Chief Lowe, and Anderson Fire Prevention

28 District, and shall seek, punitive damages.

                                                       -14-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 15 of 24


 1                                      THIRD CLAIM FOR RELIEF

 2                           Violation of Constitutional Rights - 42 U.S.C. 1983
                             Fourteenth and Eighth Amendments – Cruel and
 3                             Unusual Punishment, Deliberate Indifference.

 4                 Torture Inflicted on McMillan by Fire Chief Lowe in Police Cruiser
                   As to Fire Chief Steve Lowe and Anderson Fire Prevention District,
 5                                       and DOES 3 through 20.

 6          49.    Plaintiff hereby incorporates by reference all other paragraphs of this complaint as if

 7 set forth in full.

 8          50.    McMillan is informed and believes and on that basis alleges that Fire Chief Lowe was

 9 at all relevant times mentioned herein employed as a Fire Chief by the Anderson Fire Protection

10 District in Anderson acting under color of law.

11          51. Plaintiff hereby incorporates by reference paragraph 12 through 17 wherein the details

12 of Defendant Fire Chief Lowe’s conspiracy, approval and participation with Officer Kameron Lee

13 in the confinement of McMillan are set out. At the time of Fire Chief Lowe’s conduct, the law was

14 so clearly established that any law enforcement officer in his circumstances as an integral

15 participant would have known his conduct violated McMillan’s rights under the United States

16 Constitution.

17          52. Due to the malicious, wanton, callous, reckless, and wrongful nature of the Defendant

18 Fire Chief Lowe’s misconduct as herein alleged and described, Plaintiff is entitled to recover

19 damages, and shall seek, punitive damages.

20                                    FOURTH CLAIM FOR RELIEF

21                           Violation of Constitutional Rights - 42 U.S.C. 1983
                        Fourteenth and Eighth Amendments – Deliberate Indifference.
22
                 Denial of Prescription Medications by Jail Nurses DOE1 and DOE2.
23   AS to Jail Nurses DOE1 and DOE2, CALIFORNIA FORENSIC MEDICAL GROUP, INC.,
                     Jail Captain DAVE KENT, Shasta County Sheriff-Coroner
24           TOMAS M. BOSENKO, COUNTY OF SHASTA, and DOES 3 through 20.

25          53.    McMillan is informed and believes that at all relevant times mentioned herein and upon

26 that basis alleges that Jail Nurses DOE1 and DOE2 were employed at the Shasta County Jail by

27 contract with CFMG between with the Sheriff’s Department or the County of Shasta with the duty of

28 administering to the medical needs of the prisoners incarcerated in the Shasta County Jail, and were

                                                       -15-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 16 of 24


 1 subject to the direction and control of Shasta County Sheriff-Coroner Thomas M. Bosenko who was

 2 employed by the County of Shasta to operate and oversee the operation of the Shasta County Jail.

 3 Within the Sheriff’s administration of the jail, Captain Dave Kurt was directly in charge of jail

 4 operations. Plaintiff alleges on information and belief that both breached their administrative,

 5 constitutional duties by way of deliberate indifference to assure the medical needs of the prisoners

 6 were met. The neglect of its obligations to the jail prisoners by CFMG resulted in inadequately

 7 trained and dismissive jail nurses DO1 and DO2 failing to provide McMillan his prescribed

 8 medications all of which led to the serious hallucinations experienced by McMillan caused by out of

 9 control high blood sugar, blood like syrup..

10          54.   Plaintiff hereby incorporates by reference paragraphs 20 through 24 and 30-32 wherein

11 the details of Jail Nurses DO1 and DO2 respective breaches of their duty to administer to the medical

12 needs of McMillan are set forth. Both nurses declined to provide prescribed medicinal drugs for

13 treatment of serious, life threatening diseases suffered by McMillan. McMillan suffered injury from

14 lack of his prescribed diabetic medications when afflicted with visual hallucinations. Plaintiff seeks

15 damages for the harm inflicted and the willful violation of his right to preventive treatment of his

16 serious medical conditions.

17          55.   Due to the malicious, wanton, callous, reckless, and wrongful nature of the Jail Nurses’

18 misconduct as herein alleged and described, Plaintiff is entitled to recover damages, and shall seek,

19 punitive damages against each. Further, due to deliberate indifference to the failings of the Jail

20 Nurses DO1 and DO2, Plaintiff seeks damages against Thomas M. Bosenco, Dave Kent, CFMG, and

21 the County of Shasta..

22
                                       FIFTH CLAIM FOR RELIEF
23
                             Fourteenth and Eighth Amendment – Cruel and
24                             Unusual Punishment, Deliberate Indifference.
                          As to Shasta County Sheriff THOMAS M. BOSENKO,
25                         Jail Captain DAVE KENT, and DOES 3 through 20.

26          56.   Plaintiff hereby incorporates by reference paragraph 25 through 29.

27          57.   McMillan alleges that prisoners including Plaintiff, in the Shasta County Jail holding

28 rooms are abused by being forced to sleep on cold concrete (benches or floor) without significant

                                                      -16-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 17 of 24


 1 cushion for how ever long they are held in the holding room.

 2           58.   McMillan alleges he was held more than 24 hours in a holding room.

 3           59. Due to the malicious, wanton, callous, reckless, and wrongful nature of Shasta County

 4 Sheriff-Coroner Thomas M. Bosenko’s and that of Jail Captain Dave Kent’s indifference to the

 5 abusive holding room conditions as mistreatment of the prisoners subject to the conditions including

 6 that of McMillan as herein alleged and described, Plaintiff is entitled to recover damages, and shall

 7 seek, punitive damages.

 8                                       SIXTH CLAIM FOR RELIEF

 9                             42 U.S.C. Sec. 1983 -- Monell-Related Claims
                                 As to Anderson Fire Prevention District,
10                    City of Anderson, and Shasta County, and DOES 3 through 20.

11           60.     Plaintiff hereby incorporates by reference this paragraph in all other paragraphs of this

12 Complaint as if set forth in full. Defendants Anderson Fire Prevention District, the City of Anderson

13 and the County of Shasta (collectively, “Entity Defendants”), are each a “person” within the meaning

14 of 42 U.S.C. § 1983 and subject to Monell liability under Monell v. Dept. of Social Services (1978)

15 436 U.S. 658. Defendants, and each of them, acted under color of state law when committing the

16 acts alleged herein, in violation of Plaintiff’s rights.

17           61.     Each of the Entity Defendants had a duty to Plaintiff to establish, implement, and

18 follow policies which confirm and provide the protections guaranteed Plaintiff under the United

19 States Constitution. Said Entity Defendants also had the duty to use reasonable care to select, assign,

20 supervise, train, and review the activities of all their respective agents, so as to protect Plaintiff’s

21 constitution rights and to avoid causing the injuries and damages alleged herein. Based on the duties

22 charged to each of the respective Entity Defendants, they knew or should have known of the obvious

23 need to establish customs, policies and practices to protect Plaintiff from suffering the injuries and

24 damages herein alleged. Entity Defendants established policies that served as the moving force

25 behind the violations herein alleged, or alternatively, were deliberately indifferent to the need to

26 establish proper policies and procedures to avoid the same. Entity Defendants, and each of them,

27 established the following policies, procedures, customs, or practices which were the moving force

28 behind the violations alleged:

                                                        -17-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 18 of 24


 1                  a. The policy, custom, or practice of placing persons who refuse to produce

 2 identification under arrest, with the intention of searching such persons’ bodies, papers, and effects

 3 for such identification, without a warrant, and in the absence of exigent circumstances, or knowingly

 4 aiding and abetting the same;

 5                  b. The policy, custom, or practice of inflicting pain and mental anguish in an effort to

 6 coerce persons to sign citations issued by the Anderson Fire Prevention District, or knowingly aiding

 7 and abetting the same;

 8                  c. The policy, custom, or practice of failing to diligently obtain medical information

 9 regarding persons incarcerated at the Shasta County Jail and/or refusing to administer prescribed

10 medication to such inmates; and

11                  d. The policy, custom, or practice of abusing inmates of the Shasta County Jail by

12 forcing them to sleep on cold concrete (benches or floor) without significant cushion for however

13 long they are held in the holding room, in unsanitary and crowded conditions. (This list is not

14 exhaustive due to the pending nature of disclosure and discovery. Plaintiff may seek leave to amend

15 this pleading as more information becomes available.)

16          62.    Entity Defendants, and each of them, breached their respective duties and obligations

17 to Plaintiff by failing to establish, implement, and follow proper Constitutional policies, customs,

18 and procedures and by failing to properly select, supervise, train, and control their respective agents

19 and employees regarding the same. Each of the Entity Defendants knew, or should have known, that

20 by breaching the above-mentioned duties and obligations, the failure to implement proper policies

21 and procedures would cause Plaintiff to be injured and damaged, and were deliberately indifferent to

22 the need to do so.

23          63.     These actions and/or inactions were the moving force behind, and the direct and

24 proximate cause of Plaintiff’s injuries as alleged herein. As a result, Plaintiff has suffered general

25 and special damages, to an extent and in an amount to be proven at trial.

26 / / /

27 / / /

28

                                                       -18-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 19 of 24


 1

 2                                    STATE CLAIMS FOR RELIEF

 3                 CLAIMS FOR DAMAGES WERE SUBMITTED AS REQUIRED
                           BY STATE CODE SECTIONS §§ 910 et seq.
 4

 5          64. Paragraph 5 through 27 above are incorporated by reference as if set forth in full here.

 6 On information and belief McMillan alleges that at all times mentioned herein:

 7                 a. Shasta County Jail in Redding, California was and remains a department of the

 8 County of Shasta, and

 9                 b. The Shasta County-Coroner Sheriff manages the Shasta County Jail by agreement

10 with the County of Shasta, and

11                 c. The Shasta County Sheriff-Coroner formulates the Shasta County Jail rules,

12 policies, and procedures which are implemented at his direction by the Deputy Sheriffs running and

13 managing the day to day operation of the Shasta County Jail including that of medical staff, and

14                 d. Thomas M. Bosenko was the Shasta County Sheriff - Coroner at all times

15 mentioned in this complaint but retired in December 2019, and

16                 e. Officer Kameron Lee, acting as a peace officer subject to department policy,

17 direction, and practice as an employee of the Anderson Police Department in Anderson, California

18 which was and remains a city department where operations and overall policy are ultimately subject

19 to the control and direction of the City of Anderson, and

20                 f. Fire Chief Lowe, acting as a peace officer subject to department policy, direction,

21 and practice as an employee of the Anderson Fire Protection District in Anderson, California where

22 operations and overall policy are ultimately subject to the control and direction of the Anderson Fire

23 Protection District, an independent agency.

24          65.   Based on the allegations in paragraphs “a .” through “f .” above, claims for damages

25 were mailed within 6 months of March 7, 2019, by plaintiff. The claims were submitted pursuant to

26 the provisions of California Government Code §§910 et seq. More than forty-five days elapsed after

27 the submission of the claims with no response from the City of Anderson and the Anderson Fire

28

                                                     -19-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 20 of 24


 1 Prevention District; the claims are therefore deemed rejected. The County of Shasta rejected the

 2 claim against the county by written notice mailed October 16, 2019.

 3                                     SEVENTH CLAIM FOR RELIEF

 4                       Enhanced Claim for Elder Abuse for Torture of McMillan
                       As to Officer Kameron Lee, City of Anderson, Fire Chief Lowe,
 5                                  and Anderson Fire Prevention District.

 6            66.   Plaintiff hereby incorporates by reference paragraphs 5, and 25 through 29.

 7            67.   McMillan alleges that at all times mentioned herein Officer Kameron Lee was a peace

 8 officer in that capacity as an employee of the City of Anderson police department subject to

 9 department policy, direction, and practice.

10            68.   McMillan further alleges that at all times mentioned herein Fire Chief Lowe

11 was acting on behalf of the Anderson Fire Prevention District, an independent entity.

12            69. The facts set out in the above statement of facts are incorporated by reference herein

13 establish that James I. McMillan was older than 65 years old at the time of the conduct described in

14 the above statement of facts, and was physically abused by Officer Kameron Lee acting in concert

15 and colluding with Fire Chief Lowe when forced into the backseat of Officer Kameron Lee’s

16 Anderson Police car causing severe pain and injury all in violation of the Elder Abuse and

17 Dependent Adult Civil Protection Act.3 Further, McMillan was harmed by the acts of Officer

18 Kameron Lee as described in the Statement of Facts above. Thus Officer Kameron Lee’s and Fire

19 Chief Lowe’s conduct was a substantial factor in causing McMillan's harm. McMillan seeks

20 damages for the harm inflicted on him which includes invasion of privacy, intentional infliction of

21 pain, physical injury, mental suffering, emotional distress and humiliation.

22            70. Further, plaintiff seeks the enhanced remedies of attorney fees and costs provided for in

23 the California Elder Abuse and Dependent Adult Civil Protection Act against Officer Kameron Lee,

24 City of Anderson, Fire Chief Lowe and the Anderson Fire Protection District.

25 / / /

26

27
      3
           California Welfare and Institutions Code § 15657
28

                                                       -20-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 21 of 24


 1

 2

 3                                    EIGHTH CLAIM FOR RELIEF

 4                            Enhanced Claim for Elder Abuse of McMillan
            Failure to Provide Needed Medication, and Inhuman Sleeping Conditions in Cell.
 5                      As to Shasta County Sheriff-Coroner Thomas M. Bosenko.

 6          71.    Plaintiff hereby incorporates by reference paragraphs 3, 22 through 23, and 30 through

 7 32 as if set forth in full.

 8          72.     Plaintiff is informed and believes that the County of Shasta contracted with the Shasta

 9 County Sheriff-Coroner Thomas M. Bosenko to manage and run the Shasta County Jail.

10          73.     Plaintiff is informed and believes and based thereon alleges that Sheriff -Coroner

11 Thomas M. Bosenko has a policy of ignoring pain and suffering inflicted on those in the holding cell

12 due to ineffective padding provided inmates such as Plaintiff who was forced to sleep on cold, bare

13 concrete. McMillan experienced unwarranted pain and suffering in the Shasta County Jail while

14 sleeping on the cold hard concrete in the one of the Jail’s holding cells.

15          74. Plaintiff is informed and believes and based thereon alleges that Sheriff Thomas M.

16 Bosenko has a policy of minimizing the needs of inmates for prescribed medication. McMillan was

17 causally denied his prescribed medication which treats his serious diseases by Jail Nurses DOE1 and

18 DOE2, thus putting McMillan unnecessarily at dangerous risk. McMillan did in fact suffer

19 consequences with the denial of his necessary prescribed medications for diabetes by Jail Nurses

20 DOE1 and DOE2 with the occurrence of visual hallucinations during and continuing after release

21 from jail.

22          75.   Thus Sheriff Thomas M. Bosenko’s policy was a substantial factor in causing

23 McMillan's harm. McMillan seeks damages for the harm inflicted on him which includes negligent

24 infliction of physical injury, physical suffering, and emotional distress.

25          76.   Plaintiff seeks the enhanced remedies of attorney fees and costs provided for in the

26 California Elder Abuse and Dependent Adult Civil Protection Act against Sheriff-Coroner Thomas

27 M. Bosenko.

28 / / /

                                                      -21-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 22 of 24


 1

 2                                    NINTH CLAIM FOR RELIEF

 3                           False Arrest by Anderson Fire Chief Steve Lowe.

 4          77. Plaintiff with this reference incorporates every paragraph in this complaint in this Ninth

 5 Claim for Relief. More specifically Plaintiff directs attention to paragraphs 6-12 above.

 6          78. McMillan was taken to Shasta County Jail where he was held for more than 24 hours.

 7          79. Upon signing an “Agreement on Release” in which McMillan was charged with 42400.2

 8 ( c )HS and 148(A)(1) PC (see foot note 1 on page 5 above) and promising to appear at the Shasta

 9 County Superior Court on May 10, 2019 at 8:30 a.m. for arraignment. McMillan was released at

10 about 2:30 a.m. on March 10, 2019.

11          80. McMillan along with his attorney showed up at the appointed time and location on May

12 10, 2019 only to discover that McMillan’s arraignment on the charges by Fire Chief Lowe was not

13 on any court calender, and never was.

14          81. In compliance with California Government Code § 910 McMillan served a claim for

15 money or damages against Fire Chief Steve Lowe and his employer the Anderson Fire District for

16 false arrest.

17          82. Subsequently, on January 29, 2020 the Shasta County District attorney’s office served a

18 criminal complaint whereby the charges by Fire Chief Lowe were superceded by Section

19 41800/42400 of the Health and Safety Code dropping the charge of 148(A)(1) PC altogether.

20          84. The charges in the criminal complaint of January 29, 2019 were specified as a charge of

21 open burning of a petroleum product, off the mark as well. The small fires were in 3 small metal

22 cans.

23          85. Due to the malicious, wanton, callous, reckless and wrongful nature of Defendant Fire

24 Chief Steve Lowe’s misconduct as herein alleged and described, Plaintiff is entitled to recover

25 damages, and shall seek punitive damages.

26   ///

27 / / /

28 / / /

                                                     -22-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 23 of 24


 1

 2         WHEREFORE, Plaintiff prays judgment against Defendants as follows:

 3         1. For general damages in an amount according to proof, within the jurisdictional limits of

 4 this court, and;

 5         2. For special damages in an amount according to proof, within the jurisdictional limits of

 6 this court, and;

 7         3. For punitive damages as against Defendants Officer Kameron Lee, City of Anderson, Fire

 8 Chief Lowe, Anderson Fire Protection District, Sheriff-Coroner Thomas M. Bosenko, Dave Kent,

 9 CFMG, and County of Shasta and Jail Nurses DOE1 and DOE2, and;

10         4.   For costs of suit incurred herein, including attorney’s fees pursuant to 42 U.S.C. section

11 1988, and;

12         5.   For the enhanced remedies of attorney fees and costs provided for in the California Elder

13 Abuse and Dependent Adult Civil Protection Act against Officer Kameron Lee, Fire Chief Steve

14 Lowe and Thomas M. Bosenko, and;

15         6. Plaintiff requests a Jury Trial pursuant to Local Rule 201 and the Federal Rules of Civil

16 Procedure;

17         7. For such other and further damages as provided by law, or such further relief as the court

18 may deem just and proper.

19 Dated: June 24, 2020                                           /s/ James I. McMillan
                                                                 James I. McMillan, Esq.
20                                                               In propria persona

21   ///

22 / / /

23 / / /

24

25

26

27

28

                                                     -23-
      Case 2:20-cv-00564-JAM-EFB Document 9 Filed 06/25/20 Page 24 of 24


 1 Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I certify to

 2 the best of my knowledge, information, and belief that this complaint: (1) is not being presented for

 3 an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

 4 litigation; (2) is supported by existing law or by a nonfrivolous argument for extending, modifying,

 5 or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

 6 identified, will likely have evidentiary support after a reasonable opportunity for further investigation

 7 or discovery; and (4) the complaint otherwise complies with the requirements of Rule 11. I agree to

 8 provide the Clerk’s Office with any changes to my address where case-related papers may be served.

 9 I understand that my failure to keep a current address on file with the Clerk’s Office may result in the

10 dismissal of my case.

11   Date of signing: June 24, 2020               /s/ James I. McMillan

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -24-
